UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2011 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-31993 STERLING CONSTRUCTION COMPANY, INC. (Exact name of registrant as specified in its charter) DELAWARE 25-1655321 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 20810 Fernbush Lane Houston, Texas (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code(281) 821-9091 (Former name, former address and former fiscal year, if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. [√]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [√]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[]Accelerated filer[√] Non-accelerated filer[]Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[√]No At October 31, 2011, there were 16,321,112 shares outstanding of the issuer’s common stock, par value $0.01 per share. STERLING CONSTRUCTION COMPANY, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 21 ITEM 4. CONTROLS AND PROCEDURES 22 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 22 ITEM 1A. RISK FACTORS 22 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 23 ITEM 4. RESERVED BY SECURITIES AND EXCHANGE COMMISSION 23 ITEM 5. OTHER INFORMATION 23 ITEM 6. EXHIBITS 23 SIGNATURES 24 PART I Item 1.Financial Statements STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share and per share data) September 30, 2011 December 31, 2010 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 16,650 $ 49,441 Short-term investments 49,824 35,752 Contracts receivable, including retainage 92,909 70,301 Costs and estimated earnings in excess of billings on uncompleted contracts 25,660 10,058 Inventories 1,910 1,479 Income tax receivable 1,366 Deferred tax asset, net 78 82 Receivables from and equity in construction joint ventures 8,135 6,744 Deposits and other current assets 1,536 2,472 Total current assets 198,068 176,329 Property and equipment, net 83,719 74,681 Goodwill 121,010 114,745 Other assets, net 1,237 1,376 Total assets $ 404,034 $ 367,131 LIABILITIES AND EQUITY Current liabilities: Accounts payable $ 51,379 $ 37,631 Billings in excess of costs and estimated earnings on uncompleted contracts 15,967 17,807 Current maturities of long-term debt 573 73 Income taxes payable 156 1,493 Accrued compensation 9,051 6,920 Liability for put exercised by noncontrolling owner 8,205 Other current liabilities 6,556 5,127 Total current liabilities 91,887 69,051 Long-term liabilities: Long-term debt, net of current maturities 8,281 336 Deferred tax liability, net 22,524 18,591 Other long-term liabilities 2,657 Total long-term liabilities 33,462 18,927 Commitments and contingencies Obligation for noncontrolling owners' interests in subsidiaries and joint ventures 21,943 28,724 Equity: Sterling stockholders’ equity: Preferred stock, par value $0.01 per share; 1,000,000 shares authorized, none issued Common stock, par value $0.01 per share; 19,000,000 shares authorized, 16,443,114 and 16,468,369 shares issued 164 164 Treasury stock, 122,002 and 3,147 shares of common stock (1,432 ) Additional paid in capital 197,463 198,849 Retained earnings 59,101 Accumulated other comprehensive income (loss) 140 (137 ) Total Sterling common stockholders’ equity 255,436 250,429 Noncontrolling interests 1,306 Total equity 256,742 250,429 Total liabilities and equity $ 404,034 $ 367,131 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except share and per share data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues $ 159,427 $ $ $ Cost of revenues 144,671 Gross profit 14,756 General and administrative expenses (7,071 ) Other income (expense) 76 ) ) Operating income 7,761 Gain (loss) on sale of securities and other 80 ) Interest income 309 Interest expense (357 ) Income before income taxes and earnings attributable to noncontrolling interests Income tax expense (1,984 ) Net income 5,941 Noncontrolling owners’ interests in earnings of subsidiaries and joint ventures (2,480 ) Net income attributable to Sterling common stockholders $ 3,461 $ $ $ Net income per share attributable to Sterling common stockholders: Basic $ 0.21 $ $ $ Diluted $ 0.21 $ $ $ Weighted average number of common shares outstanding used in computing per shareamounts: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Amounts in thousands) (Unaudited) Nine Months Ended September 30, Net income attributable to Sterling common stockholders $ $ Net income attributable to noncontrolling interest included in equity 80 Net income attributable to noncontrolling interest included in liabilities Add /(deduct) other comprehensive income, net of tax: Realized (gain) / loss from available-for-sale securities 20 ) Net change in unrealized holding gain (loss) on available-for-sale securities Realized (gain) / loss from derivatives 41 Net change in the effective portion of unrealized gain (loss) in fair market value of derivatives ) Comprehensive net income $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011 (Amounts in thousands) (Unaudited) STERLING CONSTRUCTION COMPANY, INC. STOCKHOLDERS Common Stock Treasury Stock Additional Paid in Retained Accumulated Other Comprehensive Income Noncon-trolling Shares Amount Shares Amount Capital Earnings (Loss) Interests Total Balance at January 1, 2011 $ (3 ) $ ) $ $ Net income 80 Other comprehensive income Purchases of treasury shares ) ) ) Cancellation of treasury shares ) (1 ) ) ) Stock issued upon option & warrant exercises 96 1 Excess tax benefits from exercise of stock options 68 68 Issuance and amortization of restricted stock 46 Stock based compensation expense 30 30 Equity attributable to noncontrolling interests in acquired companies Balance at September 30, 2011 $ ) $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (Unaudited) Nine Months Ended September 30, 2011 2010 Cash flows from operating activities: Net income attributable to Sterling common stockholders $ $ Plus: Noncontrollingowners’ interests in earnings of subsidiaries and joint ventures Net income Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (Gain) loss on disposal of property and equipment ) Deferred tax expense Interest expense accreted on noncontrolling interests Stock-based compensation expense Loss (gain) on sale of securities and other 33 ) Tax benefits from exercise of stock options ) Other changes in operating assets and liabilities: (Increase) decrease in contracts receivable ) (Increase) decrease in costs and estimated earnings in excess of billings on uncompleted contracts ) ) (Increase) decrease in receivables from and equity in construction joint ventures ) ) (Increase) decrease in other current assets ) Increase (decrease) in trade payables Increase (decrease) in billings in excess of costs and estimated earnings onuncompleted contracts ) 97 Increase (decrease) in accrued compensation and other liabilities Net cash provided by operating activities Cash flows from investing activities: Net assets of acquired companies, net of cash acquired ) Additions to property and equipment ) ) Purchases of short-term securities, available for sale ) ) Sales of short-term securities, available for sale Proceeds from sale of property and equipment Net cash used in investing activities ) ) Cash flows from financing activities: Cumulative daily drawdowns – Credit Facility Cumulative daily repayments – Credit Facility ) ) Distributions to noncontrolling interest owners ) ) Purchases of treasury stock ) Other Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for interest $ $ 40 Cash paid during the period for income taxes $ $ Non-cash items: Reclassification of amounts payable to noncontrolling interest owner $ $ Net liabilities assumed in connection with acquisitions $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation Sterling Construction Company, Inc. (“Sterling” or “the Company”) a Delaware Corporation, is a leading heavy civil construction company that specializes in the building, reconstruction and repair of transportation and water infrastructure in large and growing markets in Texas, Utah, Nevada, Arizona, California and other states in which we see opportunities. Our transportation infrastructure projects include highways, roads, bridges and light and commuter rail foundations and structures, and our water infrastructure projects include water, wastewater and storm drainage systems.Sterling provides general contracting services, including excavating, concrete and asphalt paving, installation of large-diameter water and wastewater distribution systems, construction of bridges and similar large structures, construction of light and commuter rail infrastructure, concrete and asphalt batch plant operations, and concrete crushing and aggregate operations primarily to public sector clients.We perform the majority of the work required by our contracts with our own crews and equipment. For a more detailed discussion of the Company's business, readers of this Report are urged to review “Item 1. Business” of the Annual Report on Form 10-K for the year ended December 31, 2010 (“2010 Form 10-K”) and the sections of this Report entitled “Backlog at September 30, 2011” and “Our Markets” under Item 2. The accompanying condensed consolidated financial statements include the accounts of subsidiaries and construction joint ventures in which the Company has a greater than 50% ownership interest or otherwise controls such entities, and all significant intercompany accounts and transactions have been eliminated in consolidation. For all periods presented, the Company had no subsidiaries where its ownership interests were less than 50%. Under accounting principles generally accepted in the United States (“GAAP”), the Company must determine whether each entity, including joint ventures, in which it participates is a variable interest entity.This determination focuses on identifying which owner or joint venture partner, if any, has the power to direct the activities of the entity and the obligation to absorb losses of the entity or the right to receive benefits from the entity disproportionate to its interest in the entity, which could have the effect of requiring us to consolidate the entity in which we have a noncontrolling variable interest. On August 1, 2011, we acquired a 50% interest in a limited partnership which we determined to be a variable interest entity.Prior to this, we had no participation in an entity determined to be a variable interest entity.As discussed further in Note 8, we determined that the Company exercises primary control over activities of the partnership and it is exposed to more than 50% of potential losses from the partnership.Therefore, we consolidate this partnership in our consolidated financial statements and include the other partners' interests in the equity and net income of the partnership in the balance sheet line item “Noncontrolling interests” in “Equity” and the statement of operations line item “Noncontrolling owners’ interests in earnings of subsidiaries and joint ventures,” respectively.See Notes 7 and 8 regarding this acquisition. Where we are a noncontrolling joint venture partner, we account for our share of the operations of such construction joint ventures on a pro rata basis in the consolidated statements of operations and as a single line item ("Receivables from and equity in construction joint ventures") in the consolidated balance sheets.See Note 3 for further information regarding the Company’s construction joint ventures, including those where the Company does not have a controlling ownership interest. The condensed consolidated financial statements included herein have been prepared by Sterling, without audit, in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) and should be read in conjunction with the 2010 Form 10-K.Certain information and note disclosures prepared in accordance with GAAP have been either condensed or omitted pursuant to SEC rules and regulations.The condensed consolidated financial statements reflect, in the opinion of management, all normal recurring adjustments necessary to present fairly the Company’s financial position at September 30, 2011 and the results of operations and cash flows for the periods presented.The December 31, 2010 condensed consolidated balance sheet data was derived from audited financial statements, but, as discussed above, does not include all disclosures required by GAAP.Interim results may be subject to significant seasonal variations, and the results of operations for the three and nine months ended September 30, 2011 are not necessarily indicative of the results to be expected for the full year or subsequent quarters. Critical Accounting Policies Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Certain of the Company’s accounting policies require higher degrees of judgment than others in their application.These include recognition of revenue and earnings from construction contracts under the percentage-of-completion method, the valuation of long-term assets, and income taxes.Management continually evaluates all of its estimates and judgments based on available information and experience; however, actual results could differ from these estimates and such differences could be material. Other Critical Accounting Policies On an ongoing basis, the Company evaluates the critical accounting policies used to prepare its consolidated financial statements, including, but not limited to, those related to: ·contracts receivable, including retainage ·revenue recognition ·valuation of property and equipment, goodwill and other long-lived assets ·construction joint ventures ·income taxes ·segment reporting The Company’s significant accounting policies are more fully described in Note 1 of the Notes to Consolidated Financial Statements in the 2010 Form 10-K.There have been no material changes to such significant accounting policies since December 31, 2010. 6 Financial Instruments The fair value of financial instruments is the amount at which the instrument could be exchanged in a current transaction between willing parties.The Company’s financial instruments are cash and cash equivalents, short-term investments, contracts receivable, derivatives, accounts payable, mortgage payable, a credit facility with Comerica Bank (“Credit Facility”), $500,000 of demand notes payable and the puts related to certain noncontrolling owners’ interests in subsidiaries.The recorded values of cash and cash equivalents, short-term investments, contracts receivable and accounts payable approximate their fair values based on their short-term nature.The recorded value of the Credit Facility debt approximates its fair value, as interest approximates market rates.See Note 5 regarding the fair value of derivatives and Note 7 regarding the fair value of the puts.We had one mortgage outstanding at September 30, 2011 and December 31, 2010 with a remaining balance of $354,000 and $409,000, respectively.The mortgage was accruing interest at 3.50% at both September 30, 2011 and December 31, 2010 and contains pre-payment penalties.At September 30, 2011 and December 31, 2010 the fair value of the mortgage was $375,000 and $412,000, respectively. To determine the fair value of the mortgage, the amount of future cash flows was discounted using the Company’s borrowing rate on its Credit Facility.The recorded value of the demand notes payable approximates the fair value as the interest rate approximates market rates and as the notes are due upon demand (i.e., they are short-term in nature).See Note 8 for further information regarding the demand notes payable. Recent Accounting Pronouncements In December2010, the FASB provided additional guidance related to business combinations to require each public entity that presents comparative financial statements to disclose the revenue and earnings of the combined entity as if the business combination that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only.In addition, this amendment expands the supplemental pro forma disclosures related to such a business combination to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings.In accordance with this guidance, we have applied the pronouncement prospectively for business combinations for which the acquisition date is on or after January1, 2011, including the acquisitions made in 2011 as discussed further in Note 7.This pronouncement had no material impact on our financial position, results of operations or cash flows. In December2010, the FASB issued additional guidance related to accounting for intangible assets and goodwill.The amendments in this update modify Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts.For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists. In determining whether it is more likely than not that a goodwill impairment exists, an entity should consider whether there are any adverse qualitative factors indicating that an impairment may exist. The qualitative factors are consistent with the existing guidance and examples, which require that goodwill of a reporting unit be tested for impairment between annual test dates if an event occurs or circumstances change that would more likely than not reduce the fair value of a reporting unit below its carrying amount.In accordance with this pronouncement, we adopted this standard beginning January 1, 2011 with no material effect on our financial position, results of operations or cash flows. The FASB issued further guidance related to accounting for goodwill in September 2011.The amendments in this update allow an entity to first assess qualitative factors to determine whether it is necessary to perform the two-step quantitative goodwill impairment test.Under these amendments, an entity would not be required to calculate the fair value of a reporting unit unless the entity determines, based on a qualitative assessment, that it is more likely than not that its fair value is less than its carrying amount.The amendments include a number of events and circumstances for an entity to consider in conducting the qualitative assessment.The amendments are effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011 with early adoption permitted.We adopted this pronouncement for impairment tests completed subsequent to September 15, 2011, the issuance date of this pronouncement.Until such tests are performed, however, we are unable to determine whether the adoption will have a material effect on our financial position, results of operations or cash flows. In June 2011, the FASB issued additional guidance related to the presentation of comprehensive income.The amendments are effective for fiscal years, and interim period within those years, beginning after December 15, 2011 with early adoption permitted.The Company has been presenting comprehensive income in accordance with this guidance, and therefore this guidance has no impact on the presentation of our consolidated financial statements. In September 2011, the FASB issued additional guidance related to the disclosures about an employer’s participation in a multiemployer pension plan.The amendments in this update call for additional quantitative and qualitative disclosuresabout an employer’s participation in a multiemployer pension plan and the commitments and risks involved with participating in multiemployer pension plans. The amendments are effective for fiscal years ending after December 15, 2011.As discussed in Note 8 of the Notes to Consolidated Financial Statements in the 2010 Form 10-K, the Company makes contributions to several multiemployer benefit plans as required under certain of its union agreements.We will make the disclosures about thesemultiemployer plans as required under the new pronouncement in our annual report for the fiscal year ending December 31, 2011.This pronouncement has no material impact on our financial position, results of operations or cash flows. Reclassifications Balances related to accrued job costs which had been included in “Other current liabilities” in the prior year balance sheet have been reclassified to “Accounts payable” to conform to current year presentation. 7 2. Cash and Cash Equivalents and Short-term Investments The Company considers all highly liquid investments with original or remaining maturities of three months or less at the time of purchase to be cash equivalents.At September 30, 2011, $1.4 million of cash and cash equivalents were fully insured by the FDIC under its standard maximum deposit insurance amount guidelines.At September 30, 2011, cash and cash equivalents included $11.4 million belonging to majority-owned joint ventures consolidated in these financial statements, which generally cannot be used for purposes outside the joint ventures. The Company includes certificates of deposit with a remaining maturity of 90 days or less at purchse in "Cash and cash equivalents." All othershort-term investments are included in "Short-term investments." Mutual funds, government bonds and exchange traded funds are considered available-for-sale securities.Government bonds have maturity dates of 2014-2041. At September 30, 2011 and December 31, 2010, the Company had short-term investments as follows (in thousands): September 30, 2011 Total Fair Value Level 1 Level 2 Gross Unrealized Gains (pre-tax) Gross Unrealized Losses (pre-tax) Mutual funds $ $
